 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   SAMUEL L. DEXTER,                ) NO. ED CV 18-2195-AG(E)
                                      )
12             Petitioner,            )
                                      )
13        v.                          ) JUDGMENT
                                      )
14   WARDEN/CUSTODIAN-SVSP,           )
                                      )
15                                    )
               Respondent.            )
16                                    )
17

18        Pursuant to the “Order Dismissing Petition Without Prejudice,”
19

20        IT IS ADJUDGED that the Petition is denied and dismissed without
21   prejudice.
22

23        DATED:   12/13/2018
24

25                                        _______________________________
                                                 ANDREW J. GUILFORD
26                                          UNITED STATES DISTRICT JUDGE
27

28
